Opinion filed April 1, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-10-00075-CV
                                          __________

  THE AMERICAN AIR POWER HERITAGE MUSEUM, INC., Appellant

                                                V.

                COMMEMORATIVE AIR FORCE ET AL, Appellees


                              On Appeal from the 385th District Court

                                      Midland County, Texas

                                 Trial Court Cause No. CV-47,250


                              MEMORANDUM OPINION

       The parties have filed in this court an agreed motion to dismiss the appeal. The parties
state in their motion that all matters in controversy have been settled. The motion is granted, and
the appeal is dismissed.


April 1, 2010                                               PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.